                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-268
                                       §
 2.333 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND MARTIN            §
 RICARDO GARZA, ET AL.,                §
                                       §
                    Defendants.        §
______________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, Alyssa Iglesias,

on behalf of the United States of America, appears as co-counsel for the United States of America

in this lawsuit, in addition to Manuel Muniz Lorenzi, the current attorney of record in this case.

                                                      Respectfully submitted,

                                                      JENNIFER B. LOWERY
                                                      Acting United States Attorney
                                                      Southern District of Texas

                                              BY:     s/ Alyssa Iglesias                 _
                                                      ALYSSA IGLESIAS
                                                      Assistant United States Attorney
                                                      Southern District of Texas No.: 3610302
                                                      Florida Bar No.: 103383
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 992-9351
                                                      Facsimile: (956) 992-9425
                                                      E-mail: Alyssa.Iglesias@usdoj.gov
                                                      Attorney for the United States of America




                                             Page 1 of 2
                                        Notice of Appearance
                               CERTIFICATE OF SERVICE

       I, Alyssa Iglesias, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on March 22-23, 2021, a copy of the foregoing was served on all parties in

accordance with the Federal Rules of Civil Procedure.


                                            BY:     s/ Alyssa Iglesias               _
                                                    ALYSSA IGLESIAS
                                                    Assistant United States Attorney




                                           Page 2 of 2
                                      Notice of Appearance
